This is a companion case to No. 6744, American Central Insurance Co. of St. Louis, Mo., v. Sinclair, 61 Okla. 17,160 P. 60; the cases having, by agreement been consolidated for trial and tried to the same jury, on the same evidence in the district court of McCurtain county. The two cases by consent of the parties were briefed together. The questions of law and fact involved in this case, and the assignments of error raised, are the same as were involved in case No. 6744, American Central Insurance Co. v. Sinclair, 61 Okla. 17,160 P. 60. The conclusions reached in that case are the same in this case.
The judgment of the trial court is therefore affirmed.
By the Court: It is so ordered.